                                                           THIS ORDER IS APPROVED.


                                                           Dated: March 19, 2020




  1
                                                          Brenda Moody Whinery, Chief Bankruptcy Judge
  2                                                       _________________________________

  3                      IN THE UNITED STATES BANKRUPTCY COURT

  4                                 FOR THE DISTRICT OF ARIZONA
      In re:
  5
      DAVID K. CROWE and COLLEEN M.                Chapter: 11
  6   CROWE,
                                                   No. 4:19-bk-04406-BMW
  7                      Debtors.
                                                   Adv. No. 4:19-ap-00260-BMW
  8
                                                   ORDER GRANTING STIPULATION
  9                                                TO EXTEND DEADLINE FOR
                                                   TUCSON EMBEDDED SYSTEMS TO
 10                                                RESPOND TO TPT’S MOTION FOR
                                                   ORDER AUTHORIZING
 11                                                PRODUCTION OF CONFIDENTIAL
                                                   DOCUMENTS
 12
      TURBINE POWERED TECHNOLOGY,
 13   LLC,
 14                      Plaintiff,
 15   vs.
 16   DAVID K. CROWE and COLLEEN M.
      CROWE,
 17
                         Defendants.
 18
 19            Upon consideration of the Stipulation to Extend Deadline for Tucson Embedded
 20   Systems to Respond to TPT’s Motion for Order Authorizing Production of Confidential
 21   Documents and for good cause appearing,
 22            IT IS HEREBY ORDERED that Tucson Embedded Systems, Inc. shall have until
 23   April 1, 2020 to file a response to Turbine Powered Technology, LLC’s Motion for Order
 24   Authorizing Production of Confidential Documents.
 25
 26                                   DATED AND SIGNED ABOVE



Case 4:19-ap-00260-BMW       Doc 81 Filed 03/19/20 Entered 03/19/20 15:25:08         Desc
                             Main Document    Page 1 of 1
